Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 10/05/2021 has been considered.
Claims 1, 2, 9, 10, 17 and 18 are amended. Claim 12-21 are added. Claims 1-3, 6-7, 9-11, 14-15, and 17-23 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-7, 9-11, 14-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,076,187 to Laing et al., U.S. Patent Application Publication No. 2017/0300627 to Giordano et al., and U.S. Patent Application Publication No. 2014/0129248 to Zuehlsdorff et al., and further in view of U.S. Patent Application Publication No. 2017/0046669 to Chow et al.
With regard to claims 1 and 9, Laing discloses a system for managing a plurality of medical equipment via a plurality of distributed ledgers, the system comprising: 
a network device configured to communicate with the plurality of medical equipment (Fig. 8, col. 3, lines 17-20, communicator); 
a mobile application storable in relation to, and configuring, each piece of medical equipment of the plurality of medical equipment to individually communicate with the network device, the mobile application comprising a set of executable instructions for automatically collecting usage data in relation to each piece of medical equipment of the plurality of medical equipment and automatically transmitting the usage data to the network device (col. 6, lines 1-24); and 
a processor configured to receive the usage data from the network device and to generate billing data based on the usage data corresponding to each piece of medical equipment of the plurality of medical equipment (col. 4, lines 7-10, col. 8, lines 30-34),
repricing of credit and risk of a lessee for each piece of medical equipment, wherein an owner of each corresponding piece of medical equipment digitally manages risk and assesses customer credit for at least one of an additional product and an additional service based on historical real-time asset performance data (col. 2, lines 18-23, col. 8, lines 55-col. 9, lines 54, What is needed therefore is a payment system that can be easily incorporated into medical devices providing the ability to charge a healthcare provider/device owner for each treatment session. This allows a lower initial sale price of the device that is supplemented with a recurring revenue stream so long as 
providing the network device comprises configuring the network device to communicate with the plurality of medical equipment (Fig. 7-8, col. 8, lines 8-14 and col. 10, lines 6-10). 
However, Laing does not disclose the owner of the medical equipment can be a lessor; 30collecting usage data in relation to at least one of another cyber-physical device and another application by using a micro-transaction to track a payment therefor; wherein the plurality of medical equipment comprises a plurality of medical imaging capital equipment, wherein the network device comprises a networked private blockchain configured to: recognize at least one imaging parameter providable by an informatics 25system, allow access to each distributed ledger of the plurality of distributed ledgers by each corresponding fiscal 2intermediary of a plurality of fiscal intermediaries wherein providing the networked private blockchain configured to recognize the at least one 35imaging parameter comprises providing the networked private blockchain configured to recognize the unique customer intermediary identification as a unique lessee intermediary identification, and wherein providing the networked private blockchain configured to recognize the at least one imaging parameter comprises providing the networked private blockchain configured to recognize the customer identification as a lessee identification, and 40whereby the system facilitates transactions between the lessor and the lessee; a processor analyze the usage data for optimizing performance of each piece of medical equipment in relation to a customer-specific usage profile, thereby providing analyzed usage data, and leverage the analyzed usage data for automatically updating service information and product information for at least one of: offering at least one of a new service 40and a new product; and providing at least one of a new service and a new product.  Laing discloses In step 106, the neurostimulator unit 16 is connected to the computer system through a wireless or hardwire connection as described above for transferring information between the neurostimulator unit 16 and the computer system (Fig. 7, col. 8, lines 8-14).
However, Giordano teaches wherein the network device comprises a networked private blockchain configured to: recognize at least one imaging parameter providable by an informatics 25system, allow access to each distributed ledger of the plurality of distributed ledgers by each corresponding fiscal 2intermediary of a plurality of fiscal blockchain of the ledger 106. Thus, each node in the computing network that stores the distributed ledger may include a copy of the executable code for the smart contract. In some implementations, smart contracts may be programs that can store data, maintain state, interact with other smart contracts, interact with programs and resources off of the blockchain, or that can perform a combination of these operations. For example, a patient's smart contract may comprise code for a computer program that stores data indicating one or more medical records belonging to the patient. The patient's smart contract may include, in some instances, program code for adding records to the patient's medical history, removing records, amending records, and for granting permission to others to access the patient's records. Examiner notes that information, records, and data can be transferred within the system in the network in a blockchain form. The filesystem 112 may store medical records 114a-n in one or more forms. In some implementations, a distinct file (e.g., text files, images, PDFs, or other file types) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Laing to include, the network device comprises a networked private blockchain configured to: recognize at least one imaging parameter providable by an informatics 25system, allow access to each distributed ledger 
However, Zuehlsdorff teaches the owner of the medical equipment can be a lessor (The contents of the usage data acquired from each medical device will vary based on myriad factors. The specific data acquisition that is utilized may depend on information such as, without limitation, the modality, patient, body region, clinical indication, and available (e.g., purchased or leased) options for the specific medical device. Examiner notes that the medical equipment can have different usage options for the user such purchased or leased options, Paragraph 26); collecting usage data in relation to at least one of another cyber-physical device (Common applications of CPS (cyber-physical system) typically fall under sensor-based communication-enabled autonomous systems. Based on Broadest Reasonable interpretation, a cyber-physical device can be a sensor which collects logged data, paragraph 4); the plurality of medical equipment comprising a plurality of medical imaging capital equipment (The 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Laing to include, the owner of the medical equipment can be a lessor; collecting usage data in relation to at least one of another cyber-physical device; the plurality of medical equipment comprising a plurality of medical imaging capital equipment, a processor analyze the usage data for optimizing performance of each piece of medical equipment in relation to a customer-specific usage profile, thereby providing analyzed usage data, and leverage the analyzed usage data for automatically updating service information and product information for at least one of: offering at least one of a new service 40and a new product; and providing at least one of a new service and a new product, as taught in Zuehlsdorff, in order to apply the 
However, Chow teaches collecting usage data in relation to another application by using a micro-transaction to track a payment therefor, wherein providing the networked private blockchain configured to recognize the at least one 35imaging parameter comprises providing the networked private blockchain configured to recognize the unique customer intermediary identification as a unique lessee intermediary identification, and wherein providing the networked private blockchain configured to recognize the at least one imaging parameter comprises providing the networked private blockchain configured to recognize the customer identification as a lessee identification, and 40whereby the system facilitates transactions between the lessor and the lessee (a periodically initiated micro-payment transaction, which reflects a real-time usage or consumption of certain device-specific, monitored resources, may lack an association with one or more previously settled micro-payment transactions. As illustrated in FIGS. 1A and 1B, settlement system 130 may maintain a data repository 134 (e.g., within one or more of the tangible, non-transitory memories) that includes authentication data 134A, device data 134B, and settled payment data 134C. In some aspects, authentication data 134A may include data identifying one or more authentication credentials associated with corresponding users (e.g., user 170), such as alpha-numeric user names, alpha-numeric passwords, biometric credentials, etc. Additionally, device data 134B may include one or more unique identifiers of devices, e.g., device 102, that are registered onto network 152 and further, are associated with verified device identifiers and authenticated owner identifiers eligible to receive data provisioning the one or more available services.  The tariff data may form a portion of a rental contract established between user 170 and a vehicle-rental company. The rental contract may, in some instances, specify the rental period (e.g., one hour), the tariff data establishing the unit cost of consumed fuel (e.g., $1.50 per liter of consumed fuel), and information 170 that funds rental costs (including the exemplary micro-payment transaction) and an account of the vehicle-rental company that receives the rental costs.  For example, and as described, a block-chain module of the vehicle-rental-agency computer system may receive data indicative of the terms of the rental contract (e.g., the tariff data establishing the unit cost of the consumed fuel), and may perform operations that apply a corresponding digital signature to the rental-contract data using any of the exemplary processes described above. In some aspects, the block-chain module of the vehicle-rental-agency computer system may transmit the rental-contract data and the applied digital signature to the peer computing system, which may generate a new block that includes the rental-contract data, generate one or more cryptographic hashes appropriate to and representative of the new block, and append the new block to the current version of the block-chain ledger using any of the processes described above. In some instances, the peer computing system may maintain data indicative of an updated block-chain ledger within a corresponding data repository (e.g., within one or more tangible non-transitory memories), and may provide the updated block-chain ledger to one or more devices (e.g., device 102, device 202, etc.) and/or systems (e.g., settlement system 130) within environment 100. Examiner notes that the system facilitates a rental contract to perform micro-transactions between the user and the rental company, which is considered as “transactions between the lessor and the lessee “. Examiner notes that a settlement system name and a user name can be considered as “a unique lessee intermediary identification, and 35 a lessee identification”, Paragraphs 26-27, 43, 84, 97-98, and 100).
wherein providing the networked private blockchain configured to recognize the at least one 35imaging parameter comprises providing the networked private blockchain configured to recognize the unique customer intermediary identification as a unique lessee intermediary identification, and wherein providing the networked private blockchain configured to recognize the at least one imaging parameter comprises providing the networked private blockchain configured to recognize the customer identification as a lessee identification, and 40whereby the system facilitates transactions between the lessor and the lessee, as taught in Chow, in order to generate a usage parameter that characterizes the operation of the device during a temporal period, and to perform an operation consistent with the provisioned service in accordance with the generated usage parameter (Chow, paragraph 5).
With regard to claims 2 and 10, the combination of references discloses the processor is configured to automatically perform at least one contractual obligation by way of the network device, and wherein the at least one contractual obligation comprises at least one lease obligation (Chow, paragraphs 97-98, In some aspects, the tariff data may form a portion of a rental contract established between user 170 and a vehicle-rental company. For example, and as described, a block-chain module of the vehicle-rental-agency computer system may receive data indicative of the terms of the rental contract (e.g., the tariff data establishing the unit cost of the consumed fuel), and may perform operations that apply a corresponding digital signature to the rental-contract data using any of the exemplary processes described above).  
With regard to claims 3 and 11, Laing discloses the processor is configured to automatically perform at least one contractual obligation comprising ownership retention of the plurality of medical equipment by an equipment provider; and, for each use of 
With regard to claims 6 and 14, Laing substantially discloses the claimed invention, however, Laing does not disclose the plurality of medical imaging capital equipment comprises a plurality of magnetic resonance imaging machines.  
However, Zuehlsdorff teaches the plurality of medical imaging capital equipment comprises a plurality of magnetic resonance imaging machines (The medical devices 110A, 115A, and 120A located at each site may include, for example, imaging devices such as Magnetic Resonance (MR), Computed Tomography (CT), or Positron Emission Tomography (PET) scanners, paragraph 23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Laing to include, the plurality of medical imaging capital equipment comprises a plurality of magnetic resonance imaging machines, as taught in Zuehlsdorff, in order to apply the techniques of recommendation systems to medical imaging systems (Zuehlsdorff, paragraph 4).
With regard to claims 7 and 15, Laing substantially discloses the claimed invention, however, Laing does not disclose the networked private blockchain is configured to manage at least one of patient imaging data, patient electronic medical records, customer usage data, or customer billing data.  

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Laing to include, the networked private blockchain is configured to manage at least one of patient imaging data, patient electronic medical records, customer usage data, or customer billing data, as taught in Giordano, in order to improve the security of the medical records (Giordano, paragraph 27).
With regard to claim 17, Laing discloses a method of managing a plurality of medical equipment by way of a system using distributed ledgers, the method comprising: 
providing the system, providing system comprising: providing a network device configured to communicate with the plurality of medical equipment (col. 3, lines 17-20, According to certain embodiments, the medical device includes the customer interface of the customer computer system and a communicator to communicate directly with the central payment server); 
providing a mobile application storable in relation to, and configuring, each piece of medical equipment of the plurality of medical equipment to individually communicate with the network device, providing the mobile application comprising providing a set of executable instructions for automatically collecting usage data in relation to each piece of medical equipment of the plurality of medical equipment and for automatically transmitting the usage data to the network device (col. 6, lines 1-24, In another aspect monitoring the status and usage of the device 10. The neurostimulator unit 16 is preferably operable to communicate with the computer system through a communicator that connects with a communication network. In preferred embodiments, the computer system includes a transfer device such as the handheld unit described above for facilitating communication between the neurostimulator unit 16 and the central server. As noted above, transfer device could include one or more of a personal computer, smartphone, tablet computer, etc. In these embodiments, the neurostimulator unit 16 is connected to the transfer device using, for example, a universal serial bus (USB) connector or wirelessly by using an infrared, Bluetooth, wireless Internet, cellular network or other means of wireless connection. Alternatively, information may be transferred between the neurostimulator unit 16 and the transfer device using a portable digital storage device such as a USB storage drive. In other embodiments, the communicator of the neurostimulator unit 16 connects to the communication network and central server directly without the need of a transfer device through, for example, the Internet or a cellular network.); and 
providing a processor configured to receive the usage data from the network device and to generate billing data based on the usage data corresponding to each piece of medical equipment of the plurality of medical equipment (col. 4, lines 7-10, col. 8, lines 30-34, receiving at the computer system the usage information from the medical device computing unit; billing the customer account for the number of treatment sessions performed by the medical device; This information can then be accessed from 
repricing of credit and risk of a user for each piece of medical equipment, wherein an owner of each corresponding piece of medical equipment digitally manages risk and assesses customer credit for at least one of an additional product and an additional service based on historical real-time asset performance data (col. 2, lines 18-23, col. 8, lines 55-col. 9, lines 54); 
automatically collecting usage data in relation to each piece of medical equipment of the plurality of medical equipment (col. 3, line 65-col. 4, line 3, providing the medical device with a medical device computing unit including a microcontroller for monitoring usage information directed to a number of treatment sessions performed by the medical device); 
automatically transmitting the usage data to the network device (col. 3, line 65-col. 4, line 13, a communicator for communicating with the computer system.);  
receiving the usage data by the processor from the network device (col. 3, line 65-col. 4, line 13, receiving at the computer system the usage information from the medical device computing unit); and 
generating the billing data by the processor (col. 3, line 65-col. 4, line 13, billing the customer account for the number of treatment sessions performed by the medical device); 

However, Laing does not disclose the user and the owner of the medical equipment can be a lessee and a lessor; collecting usage data in relation to at least one of another cyber-physical device and another application by using a micro-transaction to track a payment therefor; wherein the plurality of medical equipment comprising a plurality of medical imaging capital equipment, wherein providing the network device comprises providing a networked private blockchain configured to: recognize at least one imaging parameter providable by an informatics system, allow access to each distributed ledger of the plurality of distributed ledgers by each corresponding fiscal intermediary of a plurality of fiscal intermediaries via each network key of a plurality of network keys provided with each corresponding use report of a plurality of use reports, and manage patient imaging data and records, 40wherein providing the networked private blockchain configured to recognize the at least one imaging parameter comprises providing the networked private blockchain configured to recognize at least one service-related revenue code, a unique customer intermediary identification, and at least one of a scan type, a unique patient case identification, a patient location identification, a customer identification, a machine identification, a machine location identification, and a usage date, and 45wherein at least one of: bureaucratic waste is reduced and health insurance billing fraud is eliminated, wherein providing the networked private blockchain configured to recognize the at least one 35imaging parameter comprises providing the networked private blockchain configured to recognize the unique customer intermediary identification as a unique lessee intermediary identification, and wherein providing the networked private blockchain configured to recognize the at least one imaging parameter comprises providing the networked private blockchain configured to recognize the customer identification as a lessee identification, and 40whereby the system facilitates transactions between the lessor and the lessee; a processor analyze the usage data for optimizing performance of each piece of medical equipment in relation to a customer-specific usage profile, thereby providing analyzed usage data, and leverage the analyzed usage 
However, Giordano teaches wherein providing the network device comprises providing a networked private blockchain configured to: recognize at least one imaging parameter providable by an informatics system, allow access to each distributed ledger of the plurality of distributed ledgers by each corresponding fiscal intermediary of a plurality of fiscal intermediaries via each network key of a plurality of network keys provided with each corresponding use report of a plurality of use reports, and manage patient imaging data and records, 40wherein providing the networked private blockchain configured to recognize the at least one imaging parameter comprises providing the networked private blockchain configured to recognize at least one service-related revenue code, a unique customer intermediary identification, and at least one of a scan type, a unique patient case identification, a patient location identification, a customer identification, a machine identification, a machine location identification, and a usage date, and 45wherein at least one of: bureaucratic waste is reduced and health insurance billing fraud is eliminated (Paragraphs 39, 49-50, 58-60, 64, and 88).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Laing to include, wherein providing the network device comprises providing a networked private blockchain configured to: 
However, Zuehlsdorff teaches the user and the owner of the medical equipment can be a lessee and a lessor (paragraph 26); collecting usage data in relation to at least one of another cyber-physical device (Common applications of CPS (cyber-physical system) typically fall under sensor-based communication-enabled autonomous systems. Based on Broadest Reasonable interpretation, a cyber-physical device can be a sensor which collects logged data, paragraph 4); wherein the plurality of medical equipment comprising a plurality of medical imaging capital equipment (Examiner notes that a system for providing payment for use of a plurality of medical devices can be applied to a plurality of medical imaging capital equipment, such as Magnetic Resonance (MR), Computed Tomography (CT), or Positron Emission Tomography (PET) scanners, usage of medical equipment and specific clinical applications to derive information for user specific optimizing of medical imaging and other systems identifying improvements to clinical and equipment services. This operational data is collectively referred to herein as a "usage information" or "usage data." In some embodiments, the medical devices 110A, 115A, and 120A are configured to generate specialized filed (e.g., in XML format) detailing usage information. In other embodiments, the computers 110B, 115B, 120B are configured to parse log files generated by their respective medical devices to generate files containing the usage information. the usage data includes items such as, without limitation, an identification of a imaging device used by a respective customer entity, a configuration setting associated with the imaging device, an identification of one or more of an imaging scanning method utilized by the imaging device, an anatomical region imaged by the imaging device, and a medical condition investigated using the imaging device, paragraphs 8, 22, 23, and 25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Laing to include, the user and the owner of the medical equipment can be a lessee and a lessor; collecting usage data in relation to at least one of another cyber-physical device; wherein the plurality of medical 
However, Chow teaches collecting usage data in relation to another application by using a micro-transaction to track a payment therefor (In some embodiments, a periodically initiated micro-payment transaction, which reflects a real-time usage or consumption of certain device-specific, monitored resources. automatically initiating successive micro-payment transactions that reflect changes in the actual values of these monitored vehicle parameters during corresponding payment periods, the disclosed embodiments may establish usage parameters indicative of an actual usage of the vehicle during each of the payment periods, Paragraphs 43 and 84), wherein providing the networked private blockchain configured to recognize the at least one 35imaging parameter comprises providing the networked private blockchain configured to recognize the unique customer intermediary identification as a unique lessee intermediary identification, and wherein providing the networked private blockchain configured to recognize the at least one imaging parameter comprises providing the networked private blockchain configured to recognize the customer identification as a lessee identification, and 40whereby the system facilitates transactions between the lessor and the lessee (Paragraphs 26-27, 43, 84, 97-98, and 100).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Laing to include, collecting usage data in relation to another application by using a micro-transaction to track a payment therefor; wherein providing the networked private blockchain configured to recognize the at least one 35imaging parameter comprises providing the networked private blockchain configured to recognize the unique customer intermediary identification as a unique lessee intermediary identification, and wherein providing the networked private blockchain configured to recognize the at least one imaging parameter comprises providing the networked private blockchain configured to recognize the customer identification as a lessee identification, and 40whereby the system facilitates transactions between the lessor and the lessee, as taught in Chow, in order to generate a usage parameter that characterizes the 
With regard to claim 18, the combination of references discloses automatically receiving payment by an equipment receiver via the network device (Laing. col 3, line 61-col 4, line 13); and automatically collecting payment by an equipment provider via the network device (Laing, col 3, line 61-col 4, line 13), wherein providing the processor comprises configuring the processor to automatically perform at 5least one contractual obligation by way of the network device, and wherein the at least one contractual obligation comprises at least one lease obligation (Chow, paragraphs 97-98).  
With regard to claim 19, the combination of references discloses automatically transmitting at least one customized and key-encrypted report to at least one of a corresponding fiscal intermediary or a customer administrator (Zuehlsdorff, paragraph 29, FIG. 2 provides a flow chart illustrating operation of the Usage Monitoring System 105, according to some embodiments of the present invention. An information container 210 dynamically collects current usage data from a set of customers 205A, 205B, 205C. The information container 210 also collects basic information on the medical devices at each customer site and the type of customer utilizing those devices).  
With regard to claims 21-23, the combination of references discloses the claimed invention, however, the combination of references does not disclose the system, via the processor, is further configured to at least one of: validate the usage data for at least one of clinical research and research collaboration; assess a return on an investment based on the usage data; and 5provide access to the usage data by at least one of an insurance company, an underwriter, a hospital administration, and a business stakeholder.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the system, via the processor, is further configured to at least one of: validate the usage data for at least one of clinical research and research collaboration; assess a return on an investment based on the usage data; and 5provide access to the usage data by at least one of an insurance company, an underwriter, a hospital administration, and a business stakeholder, as taught in Zuehlsdorff, in order to apply the techniques of recommendation systems to medical imaging systems (Zuehlsdorff, paragraph 4).

Response to Arguments
Applicants' arguments filed on 10/05/2021 have been fully considered but they are not fully persuasive especially in light of the previously reference applied in the rejections. 
Applicants remark that “the combination of references does not disclose wherein providing the networked private blockchain configured to recognize the at least one 35imaging parameter comprises providing the networked private blockchain configured to recognize the unique customer intermediary identification as a unique lessee intermediary identification, and wherein providing the networked private blockchain configured to recognize the at least one imaging parameter comprises providing the networked private blockchain configured to recognize the customer identification as a lessee identification, and 40whereby the system facilitates transactions between the lessor and the lessee”.
Examiner directs Applicants' attention to the office action above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on 571-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687